DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites a filter “which is part of a disposable set including…”.  It is unclear whether the disposable set recited in claims 19-22 provides patentable weight to the claims.  Since claim 18 is originally drawn to a filter, additional elements provided in the disposable set do not structurally limit the filter itself.  Furthermore, it appears the disposable set merely provides an intended use of the filter provided in claim 18.  For the purposes of examination, the examiner is not providing an interpretation for claims 19-22 in applying a prior art rejection.  Should applicant wish the elements of claims 19-22 to be considered, the examiner recommends applicant positively recite the disposable set in claim 18 to which the filter is included.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-29 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Haight et al., US 6129699 (Haight).
Regarding claim 18, Haight discloses a filter (REF 340, figs. 11-12) in which fluid is intended to flow in first (from REF 350 to REF 380) and second (from REF 380 to REF 350) directions, wherein the filter is configured to filter fluid flowing in the first direction (via REF 370, C10/L60-66) and to not filter fluid flowing in the second direction (C11/L2-9), the filter comprising:
A housing (see outer structure, figs. 11-12);
A first fluid pathway (from REF 350 through REF 370 and out REF 380) provided in the housing for flowing fluid in the first direction;
A second fluid pathway (from REF 380 to REF REF 350) provided in the housing for flowing fluid in the second direction;
A membrane (REF 370) positioned to filter the fluid flowing in the first direction (C10/L64-66); and
A one-way valve (REF 340, see valve structure at left-most end of REF 390) located at an exit end of the first fluid pathway, the one-way valve positioned and arranged to prevent fluid flowing in the second direction from reaching the membrane (i.e. circumventing REF 370 via REF 400, fig. 11).
Regarding claim 23, Haight discloses a filter wherein the one-way valve is a first one-way valve, and which includes a second one-way valve (REF 410, C11/L5-9) located at an exit end of the second fluid pathway, the second one-way valve positioned and arranged to prevent fluid flowing in the first direction from flowing through the second fluid pathway (from REF 380 through REF 400 to REF 350).
Regarding claim 24, Haight discloses a filter wherein the housing includes a first port (REF 380) located downstream from the first one-way valve and in fluid communication with the second fluid pathway and a second port (REF 350) located downstream from the second one-way valve and in fluid communication with the first fluid pathway.
Regarding claim 25, Haight discloses a filter wherein the membrane is housed in a membrane housing (dashed lines surrounding REF 370) located within the filter housing (exterior of REF 340) and along the first fluid pathway, and wherein the filter housing is configured such that fluid flowing in the first direction flows from outside of the membrane housing (via REF 360) through the membrane (REF 370), and into an interior region of the membrane housing (fig. 12).
Regarding claim 26, Haight discloses a filter wherein fluid flowing in the first direction exits the filter from the interior region of the membrane housing (from REF 370 to REF 390) and fluid flowing in the second direction bypasses (via REF 400) the membrane housing via the second fluid pathway (from REF 380 through REF 400 to REF 350).
Regarding claim 27, Haight discloses a filter wherein the membrane (REF 370) is a first membrane and which includes a second membrane (fig. 12), wherein the first and second membranes are housed in the membrane housing (dashed lines surrounding REF 370), and wherein fluid flowing in the first direction is split into a first branch flowing to an outside of the first membrane (upper membrane, REF 370) and a second branch flowing to an outside of the second membrane (bottom membrane, REF 370).
Regarding claim 28, Haight discloses a filter wherein the membrane housing includes a grid of passageways (fluid pathways between each REF 370) located between the first and second membranes (fig. 12).
Regarding claim 29, Haight discloses a filter wherein the first and second membranes are located on opposing sides of the membrane housing (i.e. top/bottom) respectively, the first branch extending to a first side of the membrane housing (top) and the second branch extending to a second side of the membrane housing (bottom).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight in view of Haight, US 6758971 (Haight ‘675).
Regarding claim 30, while Haight discloses a vent (REF 360, C10/L60-61) for air removal, Haight does not explicitly disclose the vent includes a hydrophobic vent.  However, Haight ‘675 discloses a filter for peritoneal dialysis (abstract, figs. 1-2), said filter including hydrophobic vents (REF 17, 35) for air removal (C46-50).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Haight to include the hydrophobic vents as described in Haight ‘675 in order to allow passage of air while preventing passage of fluidic materials from the filter housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779